Title: From Thomas Jefferson to Albert Gallatin, 10 February 1808
From: Jefferson, Thomas
To: Gallatin, Albert


                                                
                            Th:J. to mr Gallatin
                     
                            Feb. 10. 08.
                        

                        It would certainly be very desirable that our citizens should be able to draw home their property from beyond sea, and it is possible that mr Parish’s proposition might be instrumental to that. but it would be too bold an extension of the views of the legislature in the portion of discretion they have given us. they could not mean to give us so extensive a power of dispensation as would result from the duty of giving special licences to Merchants; and such a power, guided by no legislative regulations would be liable to great abuse, & greater complaints of it. I see therefore neither justification nor safety in leaving the ground we have taken, of confining the discretionary power given us to the public correspondence & public interests. if the drawing this mass of specie here could be any way connected with any direct public operation, the danger of the precedent would be guarded against: but as it is presented to us, I think it inadmissible. affectte. salutns.


                        
                            
                        
                    